NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ALEXANDER DOUGLAS MARTINEZ-                  )
ULLOA,                                       )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-1542
                                             )
THE STATE OF FLORIDA,                        )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 23, 2019.

Appeal from the Circuit Court for Manatee
County; Brian Iten, Judge.

Nicholas Martino, Special Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



NORTHCUTT, LUCAS, and BADALAMENTI, JJ., Concur.